
	
		II
		111th CONGRESS
		1st Session
		S. 1770
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2009
			Ms. Murkowski (for
			 herself, Mr. Crapo, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To recognize the heritage of recreational fishing,
		  hunting, and shooting on Federal public lands and ensure continued
		  opportunities for these activities. 
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Fishing and Hunting
			 Heritage and Opportunities Act.
		2.FindingsCongress finds that—
			(1)recreational
			 fishing and hunting are important and traditional activities in which millions
			 of Americans participate;
			(2)recreational
			 anglers and hunters have been and continue to be among the foremost supporters
			 of sound fish and wildlife management and conservation in the United
			 States;
			(3)recreational
			 fishing and hunting are environmentally acceptable and beneficial activities
			 that occur and can be provided on Federal public lands and waters without
			 adverse effects on other uses;
			(4)recreational
			 anglers, hunters, and sporting organizations provide direct assistance to fish
			 and wildlife managers and enforcement officers of the Federal Government as
			 well as State and local governments by investing volunteer time and effort to
			 fish and wildlife conservation;
			(5)recreational
			 anglers, hunters, and the associated industries have generated billions of
			 dollars of critical funding for fish and wildlife conservation, research, and
			 management by providing revenues from purchases of fishing and hunting
			 licenses, permits, stamps, and excise taxes on fishing, hunting, and shooting
			 equipment have generated billions of dollars of critical funding for fish and
			 wildlife conservation, research, and management;
			(6)recreational
			 shooting is also an important and traditional activity in which millions of
			 Americans participate and safe recreational shooting is a valid use of Federal
			 public lands and participation in recreational shooting helps recruit and
			 retain hunters and contributes to wildlife conservation;
			(7)opportunities to
			 recreationally fish, hunt, and shoot are declining, which depresses
			 participation in these traditional activities, and depressed participation
			 adversely impacts fish and wildlife conservation and funding for important
			 conservation efforts; and
			(8)the public
			 interest would be served, and our citizens’ fish and wildlife resources
			 benefitted, as recognized by Executive Order 12962 as amended: Recreational
			 Fisheries, and Executive Order 13443: Facilitation of Hunting Heritage and
			 Wildlife Conservation, by action to ensure that opportunities are facilitated
			 to engage in fishing and hunting on Federal public lands.
			3.DefinitionsIn this Act:
			(1)Agency
			 headThe term agency head means the head of any
			 Federal agency that has authority to manage Federal public land.
			(2)ChiefThe
			 term Chief means the Chief of the Forest Service.
			(3)DirectorThe
			 term Director means the Director of the Bureau of Land
			 Management.
			(4)Federal public
			 land
				(A)In
			 generalThe term Federal public land means any land
			 or water that is—
					(i)owned by the
			 United States; and
					(ii)managed by a
			 Federal agency (including the Department of the Interior and the U.S. Forest
			 Service) for purposes that include the conservation of natural
			 resources.
					(B)ExclusionThe
			 term Federal public land does not include any land or water held
			 in trust for the benefit of—
					(i)an
			 Indian tribe; or
					(ii)a
			 member of an Indian tribe.
					(5)Hunting
				(A)In
			 generalThe term hunting means the lawful—
					(i)pursuit, shooting,
			 capture, collection, trapping or killing of wildlife; or
					(ii)attempt to
			 pursue, shoot, capture, collect, trap or kill wildlife.
					(B)ExclusionThe term hunting does not
			 include the use of skilled volunteers to cull excess animals (as defined by
			 other Federal law (including laws applicable to the National Park
			 System)).
				(6)Recreational
			 fishingThe term recreational fishing means the
			 lawful—
				(A)pursuit, capture,
			 collection, or killing of fish; or
				(B)attempt to
			 capture, collect, or kill fish.
				(7)Recreational
			 shootingThe term
			 recreational shooting means any form of shooting sport or pastime,
			 formal or informal, including but not limited to target and practical rifle,
			 pistol and shotgun shooting, archery, trap, skeet, and sporting clays.
			4.Recreational
			 fishing, hunting and shooting
			(a)In
			 generalSubject to valid existing rights and subsection (f),
			 Federal public land management officials shall exercise their authority under
			 existing law, including provisions regarding land use planning, to provide use
			 of and access to Federal public lands and waters for fishing, sport hunting,
			 and recreational shooting except as limited by—
				(1)statutory
			 authority which authorizes action or withholding action for reasons of national
			 security, public safety or resource conservation;
				(2)any other Federal
			 statute which specifically precludes recreational fishing, hunting or shooting
			 on specific Federal public lands, waters or units thereof; and
				(3)discretionary
			 limitations on recreational fishing, hunting, and shooting determined to be
			 necessary and reasonable as supported by the best scientific evidence and
			 advanced through a transparent public process.
				(b)ManagementConsistent
			 with subsection (a), each Federal public land management agency head shall
			 exercise its land management discretion—
				(1)in a manner that
			 supports, promotes, and enhances recreational fishing, hunting, and shooting
			 opportunities;
				(2)to the extent
			 authorized under applicable State law; and
				(3)in accordance with
			 applicable Federal law.
				(c)Bureau of land
			 management and forest service lands
				(1)Lands
			 openLands under the jurisdiction of the Bureau of Land
			 Management and the U.S. Forest Service, excluding lands on the Outer
			 Continental Shelf, shall be open to recreational fishing, hunting, and shooting
			 unless the managing agency acts to close lands to such activity. Lands may be
			 subject to closures or restrictions if determined to be necessary and
			 reasonable and supported by facts and evidence, for purposes including resource
			 conservation, public safety, protection of historic or cultural values, energy
			 or mineral production, energy generation or transmission infrastructure, water
			 supply facilities, protection of other permittees, protection of private
			 property rights or interests, national security, or compliance with other law.
			 Publication of public notice shall precede any such closures or restrictions
			 unless the closure or restriction is mandated by other law.
				(2)Shooting
			 rangesEach agency may lease lands for shooting ranges if the
			 lessees offer suitable assurances to remediate leased lands at the termination
			 of the lease. Each agency may also designate specific lands for recreational
			 shooting activities and such action shall not subject the United States to any
			 civil action or claim for monetary damages for injury or loss of property or
			 personal injury or death caused by any activity occurring at or on such
			 designated lands.
				(d)Planning
				(1)Effect of
			 plansFederal public land planning documents, including land
			 resources management plans, resource management plans, travel management plans,
			 general management plans, and comprehensive conservation plans, shall include
			 sections that evaluate the effects of such plans on opportunities to engage in
			 recreational fishing, hunting or shooting.
				(2)Use of
			 volunteersIf hunting is prohibited by law, all agency planning
			 documents listed in subsection (c)(1) shall allow the participation of skilled
			 volunteers in the culling and other management of wildlife populations on
			 Federal public lands unless the agency head demonstrates, based on the best
			 scientific data available or applicable Federal statutes, why skilled
			 volunteers shall not be used to control overpopulations of wildlife on the land
			 that is the subject of the planning documents.
				(e)Annual
			 report
				(1)In
			 generalNot later than October 1 of each year, each agency head
			 with authority to manage Federal public land on which fishing, hunting, or
			 recreational shooting occurs shall publish in the Federal Register and submit
			 to the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report that
			 describes—
					(A)any Federal public
			 land administered by the agency head that was closed to recreational fishing,
			 sport hunting, or shooting at any time during the preceding year; and
					(B)the reason for the
			 closure.
					(2)Closures or
			 significant restrictions of 640 or more acresOther than closures
			 under subsection (c), the withdrawal, change of classification, or change of
			 management status that effectively closes or significantly restricts 640 or
			 more acres of Federal public lands or waters to access or use for fishing or
			 hunting shall take effect only if, before the date of withdrawal or change, the
			 agency head that has jurisdiction over the Federal public land publishes notice
			 of the closure, withdrawal, or significant restriction, and submits to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate written notice of the
			 withdrawal, change, or significant restriction. If the aggregate or cumulative
			 effect of small closures or significant restrictions affects 640 or more acres,
			 such small closures or significant restrictions shall be subject to these
			 requirements.
				(f)Areas not
			 affectedNothing in this Act requires the opening of national
			 parks or national monuments under the jurisdiction of the National Park Service
			 to hunting or recreational shooting.
			(g)No
			 priorityNothing in this Act requires a Federal agency to give
			 preference to recreational fishing, hunting, or shooting over other uses of
			 Federal public land or over land or water management priorities established by
			 Federal law.
			(h)Establishment of
			 Councils
				(1)Sport Fishing
			 and Boating Partnership CouncilThere is hereby established the
			 Sport Fishing and Boating Partnership Council, as described in Executive Order
			 12962, as amended.
				(2)Sporting
			 Conservation CouncilThere is hereby established the Sporting
			 Conservation Council, as referenced in Executive Order 13443 and described in
			 its January 15, 2009, as amended charter.
				(3)TerminationEach
			 Council shall terminate 10 years after the date of the enactment of this
			 Act.
				(4)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to support and sustain each Council. Funds may be used for
			 programs and efforts to recruit new anglers, hunters, and recreational shooters
			 and retain existing anglers, hunters, and recreational shooters.
				(i)Authority of the
			 States
				(1)SavingsNothing
			 in this Act affects the authority, jurisdiction, or responsibility of a State
			 to manage, control, or regulate fish and wildlife under State law (including
			 regulations) on land or water in the State, including Federal public
			 land.
				(2)Federal
			 licensesNothing in this Act authorizes an agency head to require
			 a license or permit to fish, hunt, or trap on land or water in a State,
			 including on Federal public land in the States.
				
